DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s preliminary amendments filed 4/3/2020 are acknowledged and entered.
Claim Status
Claims 1-3, 5-7, 16 are pending. 
Claims 4, 8-15, 17, 18 are cancelled.
Claims 1-3, 5-7, 16 have been examined.
Claims 1-3, 5-7, 16 are rejected.

Priority
The instant application, filed 01/09/2020 is a continuation of 14904178, filed 01/11/2016 and having 1 RCE-type filing therein 14904178 is a national stage entry of PCT/NZ2014/000141, International Filing Date: 07/10/2014. PCT/NZ2014/000141 Claims Priority from Provisional Application 61845480, filed 07/12/2013. 
Information Disclosure Statement
The Examiner has considered the references provided in the 4/22/21 Information Disclosure Statement, and provides a signed and dated copy of such herewith.

Claim Objections
Response to Arguments
Applicant’s arguments, see page 3, filed 4/22/21, and amendment with respect to the objection to claim 1 have been fully considered and are persuasive.  The objection to claim 1 has been withdrawn. 

Claim Rejections - 35 USC § 112
Applicant’s arguments, see page 3, filed 4/22/21, and cancellation of the claims with respect to the rejection of claims 8, 17 and 18 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second 
Applicant’s arguments, see page 3, filed 4/22/21, and cancellation of the claims with respect to the rejection of claims 8, 17 and 18 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 4th paragraph, as being of improper dependent form have been fully considered and are persuasive.  The rejection of claims 8, 17 and 18 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 4th paragraph, as being of improper dependent form has been withdrawn as it is moot. 

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim(s) 1, 2, 5, 7 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Essential Kids, authored by Alicia, online blog dated 10/7/2009, from www.essentialkids.com.au, 4 pages (EK, previously provided), in view of Commerce Commission New Zealand 11/21/2003 warning, 2 pages (CCNZ, previously provided).
Claim 1 is directed to a method for reducing the symptoms of lactose intolerance in a human in need thereof consuming a dairy product, which human is not lactose intolerant but suffers from symptoms of lactose intolerance, the method comprising consuming bovine milk or a bovine milk product comprising beta-casein by the human such that the symptoms of lactose intolerance are reduced or eliminated, wherein the beta-casein comprises at least 75% by weight beta-casein A2.
Claim 1’s preamble is interpreted as a limiting aspect of the claimed invention. The method is directed to reducing the symptoms of lactose intolerance in a human in need thereof consuming a dairy product, such human being someone who is not lactose intolerant but suffers from symptoms of (i.e., symptoms in common with) lactose intolerance. This is interpreted to mean the method is limited to lowering, even to the point of eliminating, the symptoms of lactose intolerance in a human who has a need of such, but who is not lactose intolerant, this based on recognized symptoms of lactose intolerance when consuming a dairy product, the latter including milk (the latter based on paragraph 0007 of corresponding US Publication 20200147173. Any level of reduction of any of the symptoms of lactose intolerance in a human consuming bovine milk or a bovine milk product comprising beta-casein that comprises at least 75% by weight beta-casein A2 would meet the claimed method.
EK teaches that a human person, the daughter of Alicia identified as “DD”, a human person meeting the “human” claim limitation of claim 1, experienced reduction (to the point of having “none”) in her bloated belly, and also her farts (flatulence), both of these being symptoms of lactose intolerance, when drinking A2 milk, page 1, “[DD] has atrocious farts, poos and bloated belly when she is on normal 
Regarding “where the beta-casein comprises at least 75% by weight beta-casein A2,” EK only references “A2” milk, which was obtained in Alicia’s region of Australia or New Zealand in 2009.  
EK is silent as to whether the A2 milk she had given to her daughter identified as DD had its beta-casein comprising at least 75% by weight beta-casein A2. Under this 35 USC 102/103 rejection, as to the 35 USC 102 rejection the Examiner cannot absolutely determine whether or not EK’s A2 milk that was fed to her daughter DD inherently possessed this property, so as to anticipate the claimed invention, but has basis for shifting the burden of proof to applicant as in In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980). See MPEP §§ 2112 - 2112.02. The basis is that milk advertised as A2 milk would reasonably be expected to have predominantly A2 casein in order to comply with truth in advertising requirements, and also for desired effectiveness, and by doing so the percentage of A2 casein would reasonably be expected to greatly exceed claim 1’s 75% limitation. Further, given that Applicant or its partners or predecessor(s) produced and sold A2 milk during the 2009 time period, Applicant would reasonably know the range of percentages of beta-casein A2 in the milk sold during this period, including to Alicia, and is in a better position to rebut the rejection if in fact Applicant has a basis to demonstrate that the A2 milk it sold during that time period comprised beta-casein that did not exceed 75% beta-casein A2.
Further, and contrary to the possibility of Applicant rebutting as to percent of A2 casein in A2 milk in 2009, CCNZ, page 1, supports the argument that the A2 milk Alicia gave to her daughter identified as DD met the 75% A2 casein limitation.  The first three paragraphs of CCNZ are as follows:
A2 Corporation Limited and its licensed A2 producers have agreed to amend their
promotional material to remove any statements that imply the complete exclusion
of beta casein A1 from A2 milk, following a warning from the Commerce
Commission.
The Commission investigated allegations made by the Fonterra Co-operative
Group Limited that A2 Corporation's milk products contain some A1 milk.

included statements such as 'A2 milk is essentially just like any other milk, with one
exception: a variant of the milk protein beta casein has been excluded'. In addition,
some A2 milk was labelled as 'Just A2'. These claims were contradictory to the
nutritional information panel on A2 milk which indicated that there may be a small
quantity of beta casein A1 in the milk.
(emphasis added)

In that A2 Corporation and its licensed A2 producers were required to amend their promotional material to remove any statements that imply the complete exclusion of beta casein A1 from A2 milk, where the label had indicated “there may be a small quantity of beta casein A1 in the milk.” It is highly reasonable to conclude that such small quantity was far less than 25%, so that such A2 milk would have met the claim limitation.
Based on the above, EK anticipates or makes obvious claim 1. As to the latter, one of ordinary skill in the art reading EK would find it obvious that drinking A2 milk, that is, milk predominantly (much greater than 75%) A2 type beta casein, without substantial A1 type beta casein (possibly a small amount per the labeling indicated above), could reduce the bloated stomach and flatulence symptoms of lactose intolerance by drinking such A2 milk, particularly for a person who in fact was not lactose intolerant, e.g., for whom lactose-free milk did not ameliorate such symptoms.
Claim 2 depends directly from claim 1 and states “the beta-casein comprises at least 90% by weight beta-casein A2.”  Claim 2 would have been anticipated, or made obvious, by EK in view of CCNZ at least given the common recognized meaning of “small quantity” being far less than 25 percent, and also far less than 10 percent.
Claim 5 depends from claim 1 and lists common forms of milk, including fresh milk, homogenized milk, pasteurized milk and non-pasteurized milk (the last two encompassing any liquid milk) and would have been obvious because the milk DD drank would have been one of these variations absent evidence to the contrary (the Examiner noting when selling A2 identified milk commercially, the supplier would have produced at least one of these forms).
Claim 7 lists bloating among a list of symptoms of lactose intolerance (the Examiner noting that such symptoms also are related to other conditions), so the consumption/administering described in EK also would have made obvious the method of claim 7.
Response to Arguments
Applicant's arguments filed 4/22/21 have been fully considered but they are not persuasive. 
The Examiner has fully considered both the 4/22/21 Declaration of Stephen Robinson and the 4/22/21 Declaration of Dennis Savaiano.
The Declaration under 37 CFR 1.132 filed by Stephen Robinson is insufficient to overcome the rejection of claims 1, 2, 5, 7, 8 based on 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Essential Kids, authored by Alicia, online blog dated 10/7/2009, from www.essentialkids.com.au, 4 pages (EK), in view of Commerce Commission New Zealand 11/21/2003 warning, 2 pages (CCNZ). as set forth in the last Office action because: 
1. The question of whether or not a scientist-practitioner or medical practitioner “would give credence to information posted on such a blog site” is not highly relevant to the matter at hand. Declarant and Applicant appear to be attempting to elevate what is reasonably the level of ordinary skill in the art. For such a simple method, consuming a type of milk, one of ordinary skill in the art need not be so educated or experienced in the scientific or medical fields.  A mother can reasonably determine what works and what does not work for her child under normal circumstances, and both EK and readers of the blog reasonably would be persons of ordinary skill in the relevant art – deciding what to feed the family. See MPEP 2141.03, which states in part that “If the only facts of record pertaining to the level of skill in the art are found within the prior art of record, the court has held that an invention may be held to have been obvious without a specific finding of a particular level of skill where the prior art itself reflects an appropriate level. Chore-Time Equipment, Inc. v. Cumberland Corp., 713 F.2d 774, 218 USPQ 673 (Fed. Cir. 1983). See also Okajima v. Bourdeau, 261 F.3d 1350, 1355, 59 USPQ2d 1795, 1797 (Fed. Cir. 2001).  This MPEP section earlier states in part, “Factors that may be considered in determining the level of ordinary skill in the art may include: (A) "type of problems encountered in the art;" (B) "prior art solutions to those problems;" (C) "rapidity with which innovations are made;" (D) "sophistication of the technology; and" (E) "educational level of active workers in the field. In a given case, every factor may not be present, and one or more factors may predominate." To the Examiner and in view of what is claimed, factors A and B predominate, and are readily evaluated and addressed by mothers and other family members who respond to their children’s ailments.
Here, to practice the invention, only a limited amount of knowledge is required, such as to understand the differences in milk products – which contain lactose, which do not, which contain mostly beta-casein A-2, 
The Declaration under 37 CFR 1.132 filed by Dennis Savaiano is insufficient to overcome the rejection of claims 1, 2, 5, 7, 8 based on 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Essential Kids, authored by Alicia, online blog dated 10/7/2009, from www.essentialkids.com.au, 4 pages (EK), in view of Commerce Commission New Zealand 11/21/2003 warning, 2 pages (CCNZ). as set forth in the last Office action because:  
1. Contrary to the subjects described in paras. 6 and 7, Nephnie’s child, identified as DD, did not self-diagnose. Rather, her mother tested several types of milk and reported the results. It is not a double-blind study, however it also is unlikely that the child was as likely to be influenced by knowledge of the distinctions and concerns about lactose intolerance as those older and more knowledgeable persons in Dr. Savaiano’s studies described in para. 6.
2. Regarding para. 4, the Examiner can appreciate that the looseness of the Nephnie’s language could not be readily interpreted by a scientist-practitioner or medical practitioner who is not accustomed to blog-like or casual vernacular. However, taking the entire set of statements in their context an average reader of ordinary skill in the art of feeding children or others milk products would reasonably assess the last sentence to mean that when lactose milk did nothing for her (“DD”), given the previous sentences, this meant lactose free milk did not relieve the symptoms. This is supported by the remainder, concluding part of the sentence, “so it must be the differing protein that makes the difference,” this after stating earlier that after having her daughter DD on A2 milk for several weeks we had none of “it” – this clearly referring to DD’s “atrocious farts, poos and bloated belly when she is on normal milk.” This overall comparison by Nephnie is curiously consistent with the following analysis for evaluation set forth in Bhatnagar et  al., Lactose intolerance, Editorial, BMJ, 334:1331-1332, at page 1332 left column (2007, previously of record, including in the 4/22/21  IDS, however copy supplied herewith), “Lactose intolerance should be suspected 
Applicant’s Remarks, page 4 top of page, states after reciting from the MPEP that the “cited reference does not disclose each and every feature of the instant claims as required to sustain a rejection under Section 102.” Applicant goes on to recap points of the Declarations and then focuses on self-diagnosis being unreliable. However, as set forth above, what Nephnie did regarding her child DD was not self-diagnosis. 
Further, as set forth above in part, one of ordinary skill in the art includes those feeding their families different milk products, including those communicating on the blog. It is not material that Applicant and Declarants consider this not scientifically relevant – at the end of the day Nephnie reported on using Applicant’s product, which alleviated her daughter’s lactose-intolerant-like symptoms, which lactose-free milk did not, and it would have been reasonable for one of ordinary skill in the art to infer (or assume) DD was not lactose intolerant based on the latter. Neither Applicant nor Declarants have set forth a convincing argument that the overall evaluations of milks by Nephnie did not indicate that her daughter DD 1) was indeed lactose intolerant (despite lactose free milk not relieving symptoms), nor 2) did benefit from drinking Applicant’s A2 milk, which was clearly reported to reduce the symptoms, these being among symptoms of lactose intolerance.

Claim Rejections - 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim(s) 1-3, 5-7, 16 are rejected under 35 U.S.C. 103 as obvious over Essential Kids, authored by Alicia, online blog dated 10/7/2009, from www.essentialkids.com.au, 4 pages (EK, previously provided), in view of US 2010/0041042, McLachlan, published 2/18/2010 (McLachlan, previously provided).
Claim 1 and its interpretation are set forth above and incorporated into this section.
EK teaches that a human person, the daughter of Alicia identified as “DD”, a human person meeting the “human” claim limitation of claim 1, experienced reduction (to the point of having “none”) in her bloated belly, and also her farts (flatulence), both of these being symptoms of lactose intolerance, when drinking A2 milk, page 1, “[DD] has atrocious farts, poos and bloated belly when she is on normal milk (and complains of a sore tummy), yet when I trialled [sic] her on A2 milk for several weeks we had none of it. Lactose free milk did nothing for her either so it must be the differing protein that makes a difference for DD.”  The latter sentence indicates the absence of lactose, which would trigger the symptoms of lactose intolerance in humans who are in fact lactose intolerant, had no ameliorating effect on DD as to these symptoms, so it is reasonable and logical to conclude that DD was not lactose intolerant, meeting this requirement of claim 1.

EK does not explicitly teach that the A2 milk she had given to her daughter identified as DD had its beta-casein comprising at least 75% by weight beta-casein A2.
McLachlan, claim 1, claims a method of testing and selecting for a bovine cow or bull having DNA encoding for the production of milk containing beta-casein A2, A3, B, C, D, or E but substantially free of beta-casein A1, and paragraph 0045 teaches breeding bovine bulls with bovine cows so as to produce greater than 95% by weight of A2 beta-caseins in the milk, more preferably approximately 100% by weight of A2 beta caseins in the milk.  This provides an art-recognized optimization goal, consistent with the teachings of EK with regard to the benefit of A2 in milk, and independent of any specific uses taught by McLachlan, that would have made obvious the levels of A2 casein in claim 1, and also of claim 2, which requires the beta-casein comprising at least 90% beta-casein A2.  This is because those skilled in the art and knowing of McLachlan’s methods and goals would have appreciated that providing milk meeting high beta-casein A2 limitations, such as those of claims 1-3, would have increased market value because its consumption reasonably would reduce symptoms in common with, but not caused by, lactose intolerance, as set forth and evidenced by EK, thus providing a motivation to produce such products. McLachlan’s methods also would have been able to identify bovine cows or bulls that had no very low or no detectable level of beta-casein A1 milk, making possible achieving its art-recognized optimization goal.
Accordingly, claims 1 and 2 would have been obvious.
Further regarding claim 3, this depends from claim 1 and requires that the beta-casein comprises “100% beta-casein A2”. The language of paragraph 0039 of the corresponding US Publication 20200147173 of the instant application, states in part, “Ideally, the beta-casein in the composition is 100% beta-casein A2. The complete elimination of beta-casein A1 therefore maximises the associated health benefit by reducing or eliminating altogether the symptoms of lactose intolerance.” Paragraph 0009 states in part, “. . .  and other variants, such as A3, D and E, have proline at position 67. But these variants are found only in very low levels, or not found at all, in milk from cows of European origin. Thus, in the context of this invention, the term beta-casein A1 refers to any beta-casein having histidine at position 67, and the term beta-casein A2 refers to any beta-casein having proline at position 67.”  Taking 
Based on this interpretation, claim 3 also would have been obvious as a target-focused optimization, toward totally eliminating beta-casein A1 in favor of A2, using the methods of McLachlan to obtain bovine milk lacking beta-casein A1 such as via appropriate selection of cows, bulls, and offspring thereof, motivated as above by the market advantage of being able to alleviate symptoms of/common with lactose intolerance in humans who are not lactose intolerant. This would have been reasonably attainable given knowledge in the art of known breeds having bovine individuals with little to no beta casein A1-expressing genes, these providing a starting point.
Claim 5 depends from claim 1 and lists common forms of milk, including fresh milk, homogenized milk, pasteurized milk and non-pasteurized milk (the last two encompassing any liquid milk) and would have been obvious because the milk DD drank would have been one of these variations absent evidence to the contrary (the Examiner noting when selling A2 identified milk commercially, the supplier would have produced at least one of these forms), and McLachlan teaches methods to evaluate bovine cows and bulls to obtain such milk.
Claim 6 depends from claim 1, stating wherein the milk product is cream, yoghurt, quark, cheese, butter, or ice cream. Whereas EK only teaches milk was consumed, McLachlan lists the following as products which can be produced from the milk of the cows that are bred to have the stated high levels of A2 casein, “[0086] (i) ice-cream or other frozen dairy based confections, [0087] (j) fermented milk products such as yoghurt or quark, [0088] (k) cheeses including full fat, partial de-fatted and fat-free processed cheeses . . .”.  Given the teachings of EK with regard to eliminating bloating and flatulence by consuming the A2 milk, and the various products McLachlan listed, made from cow’s milk having elevated to total amounts of A2 casein (i.e., eliminating A1 casein), it would have been obvious for any commercial producer of such milk-derived products, to expand its product line for humans in need of relief from symptoms of lactose intolerance in humans who do not have lactose intolerance to utilize high-level A2 casein milk to produce popular dairy-based products such as yoghurt and ice-cream.  The rationale is to expand a commercial product line directed toward a target population by combining known benefits from 
Furthermore, it should be noted that according to KSR Int’l. Co. v. Teleflex Inc., 127 S. Ct. 1727, 1742, 82 USPQ2d 1385, 1397 (2007), "[a] person of ordinary skill is also a person of ordinary creativity, not an automaton," and "[a] court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ." Id. Also, obviousness is viewed through the lens of a person of ordinary skill in the art with consideration of common knowledge and common sense. Dystar Textilfarben GMBH & Co. Deutschland KG v. C.H.Patrick Co., 464 F.3d 1356, 1367, 80 USPQ2d 1641, 1650 (Fed. Cir. 2006).  A person of ordinary skill in the art, knowing that EK taught consuming A2 milk eliminated bloating and flatulence in DD, would employ common sense to realize that the same milk could be made into popular milk based products, such as yoghurt and ice-cream, and that this would have been obvious rather than inventive.
Claim 7 lists bloating among a list of symptoms of lactose intolerance (the Examiner noting that such symptoms also are related to other conditions), so the consumption/administering described in EK also would have made obvious the method of claim 7.
Claim 16 depends from claim 3 and lists the same symptoms as claim 7.  Based on the rationales applied to reject as obvious claim 3, regarding 100% beta casein A2 and no beta casein A1 in the milk or milk product, and claim 7, where the consumption/administering described in EK which reduced the child DD’s bloating made obvious the method of claim 7, it would have been obvious to prepare and then market and be administered by a consumer a milk or milk product lacking beta casein A1, so meeting the 100% beta casein A2 as interpreted above, and have this perform (have a result following consumption by a human in need thereof) at least as well as the “A2 milk” consumed by the child DD in EK, which reduced bloating, one of the listed symptoms of lactose intolerance in claim 16.  This is based on the commercial motivations for achieving a milk or milk product having no beta casein A1, set forth above for claim 3, and the evidence from EK. Accordingly, claim 16 would have been obvious.
There would have been a reasonable expectation of success given not only the teachings of EK, but also the long history of drinking milk comprising all A2 beta-casein, and the numerous reports of 
Response to Arguments
Applicant's arguments filed 4/22/21 have been fully considered but they are not persuasive. 
The Examiner has fully considered both the 4/22/21 Declaration of Stephen Robinson and the 4/22/21 Declaration of Dennis Savaiano.
The Declaration under 37 CFR 1.132 filed by Stephen Robinson is insufficient to overcome the rejection of 1-3, 5-7, 16 are rejected under 35 U.S.C. 103 as obvious over Essential Kids, authored by Alicia, online blog dated 10/7/2009, from www.essentialkids.com.au, 4 pages (EK), in view of US 2010/0041042, McLachlan, published 2/18/2010 (McLachlan), as set forth in the last Office action because: 
1. The question of whether or not a scientist-practitioner or medical practitioner “would give credence to information posted on such a blog site” is not highly relevant to the matter at hand. Declarant and Applicant appear to be attempting to elevate what is reasonably the level of ordinary skill in the art. For such a simple method, consuming a type of milk, one of ordinary skill in the art need not be so educated or experienced in the scientific or medical fields.  A mother can reasonably determine what works and what does not work for her child under normal circumstances, and both EK and readers of the blog reasonably would be persons of ordinary skill in the relevant art – deciding what to feed the family. See MPEP 2141.03, which states in part that “If the only facts of record pertaining to the level of skill in the art are found within the prior art of record, the court has held that an invention may be held to have been obvious without a specific finding of a particular level of skill where the prior art itself reflects an appropriate level. Chore-Time Equipment, Inc. v. Cumberland Corp., 713 F.2d 774, 218 USPQ 673 (Fed. Cir. 1983). See also Okajima v. Bourdeau, 261 F.3d 1350, 1355, 59 USPQ2d 1795, 1797 (Fed. Cir. 2001). This MPEP section earlier states in part, “Factors that may be considered in determining the level of ordinary skill in the art may include: (A) "type of problems encountered in the art;" (B) "prior art solutions to those problems;" (C) "rapidity with which innovations are made;" (D) "sophistication of the technology; and" (E) "educational level of active workers in the field. In a given case, every factor may not be present, and one or more factors may 
Here, to practice the invention, only a limited amount of knowledge is required, such as to understand the differences in milk products – which contain lactose, which do not, which contain mostly beta-casein A-2, which do not, which contain neither, e.g., rice milk, etc. Applicant and Declarants appear to be trying to elevate the level of ordinary skill in the art far beyond what is required to practice what is claimed. Nephnie of the EK blog had already appreciated distinctions and made comparisons with her child (no controls, not double-blind) and came to her conclusion which was reasonable under the circumstances. That lactose free milk “did nothing for her” supports albeit does not prove by thorough medical evaluations that her child was not lactose intolerant.
2. Regarding para. 7, this is unpersuasive because the level of controversy in scientific circles about possible roles and effects of caseins, and beta-casomorphin-7 derived therefrom, including for major diseases such as the focus of the supplied scientific publications (author Clemens focusing on diabetes, author Truswell, focusing on diabetes and coronary heart disease), does not impact what one of ordinary skill in the art, such as Nephnie, would consider when trying to relieve symptoms her child is experiencing that are in common with lactose intolerance and other causes. See also the paragraph below that includes a reference to Bhatnagar et  al., and the last paragraph of this section.
The Declaration under 37 CFR 1.132 filed by Dennis Savaiano is insufficient to overcome the rejection of 1-3, 5-7, 16 are rejected under 35 U.S.C. 103 as obvious over Essential Kids, authored by Alicia, online blog dated 10/7/2009, from www.essentialkids.com.au, 4 pages (EK), in view of US 2010/0041042, McLachlan, published 2/18/2010 (McLachlan), as set forth in the last Office action because:  
1. Contrary to the subjects described in paras. 6 and 7, Nephnie’s child, identified as DD, did not self-diagnose. Rather, her mother tested several types of milk and reported the results. It is not a double-blind study, however it also is unlikely that the child was as likely to be influenced by knowledge of the distinctions and concerns about lactose intolerance as those older and more knowledgeable persons in Dr. Savaiano’s studies described in para. 6.
2. Regarding para. 4, the Examiner can appreciate that the looseness of the Nephnie’s language could not be readily interpreted by a scientist-practitioner or medical practitioner who is not accustomed to 
Applicant’s Remarks, page 4 top of page, states after reciting from the MPEP that the “cited reference does not disclose each and every feature of the instant claims as required to sustain a rejection under Section 102.” Applicant goes on to recap points of the Declarations and then focuses on self-diagnosis being unreliable. However, as set forth above, what Nephnie did regarding her child DD was not self-diagnosis. 
Further, as set forth above in part, one of ordinary skill in the art includes those feeding their families different milk products, including those communicating on the blog. It is not material that Applicant and Declarants consider this not scientifically relevant – at the end of the day Nephnie reported on using Applicant’s product, which alleviated her daughter’s lactose-intolerant-like symptoms, which lactose-free milk did not, and it would have been reasonable for one of ordinary skill in the art to infer (or assume) DD was not lactose intolerant based on the latter. Neither Applicant nor Declarants have set forth a convincing argument that the overall evaluations of milks by Nephnie did not indicate that her daughter DD was 1) indeed lactose intolerant (despite lactose free milk not relieving symptoms), nor 2) 
Finally, further regarding Applicant’s and Declarant’s remarks regarding uncertainty and conflict in the scientific research field, this does not seem relevant given that Nephnie in the blog was aware of the possibility that A2 milk could alleviate symptoms of lactose intolerance. So even if under dispute at the time in the scientific literature, that did not prevent a person of ordinary skill in the art from evaluating and finding that this helps alleviate symptoms common with lactose intolerance whereas lactose free milk did not. Additionally, based on Nephnie’s inclination to evaluate A2 milk to the Examiner this suggests that there would have been literature and/or advertising regarding A2 milk that would have presented this possibility to those of ordinary skill in the relevant art. If such known to Applicant or his agents, this would be material to the issue of patentability, see 35 USC 1.56.

Conclusion
No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH FISCHER whose telephone number is (571)270-7925 and whose direct facsimile number is (571)270-8925.  The examiner can normally be reached on Monday through Friday between the hours of 9:00 AM and 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LARRY RIGGS can be reached at 571-270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. F./
Examiner, Art Unit 1658



                                                                                                                                                                                                        /LARRY D RIGGS II/Supervisory Patent Examiner, Art Unit 1658